DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019, 11/20/2020, and 6/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 puts forth the limitation “at least in sections” in lines 16-17. It is unclear what is meant by the limitation.
Claim 15 recites the limitation "the outlet face" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US 7,252,245) in view of Morton (US 2003/0075621).
Regarding claim 11, Nishiwaki discloses a valve for metering a fluid, comprising: 
an electromagnetic actuator (40, 50) which includes an armature (50) situated in an armature space (Figure 2, 70); 
a valve needle (30) operable by the actuator (Column 6, lines 17-18) using the armature, the armature being guided on the valve needle (Column 8, line 61-Column 9, line 17 and Column 11, lines 7-8); 
a first stop element (61) that interacts with a first end face of the armature (50) during operation (Column 11, lines 2-6, The needle is moved by the first stop element resting on the armature during upward movement of the armature), and a second stop 
wherein the armature (40) has at least one fluid channel (501), which, during operation, allows fluid to pass through (Column 10, lines 39-42) between a first region (Examiner’s Annotated Figure 1) of the armature space bordering on the first end face of the armature and a second region (Examiner’s Annotated Figure 1) of the armature space bordering on the second end face of the armature (The channels allow fluid to pass from the first region to the second region of the armature; Each region encompasses an end face of the armature), and wherein the fluid channel (501) runs radially outwardly at least in sections (Figure 1), along a direction, which is oriented from the first end face towards the second end face (Figure 1, The channel runs radially outward in a downstream direction) and is coaxial relative to a longitudinal axis (Examiner’s Annotated Figure 1, The axes of the channels are coaxial with that of the longitudinal axis of the armature).
However, Nishiwaki fails to disclose the fluid channel incorporating at least a portion of the spring receptacle.
Morton discloses an injector that includes and armature (72, 74) with fluid channels (Paragraph 26, lines 6-8, flow holes) that incorporate at least a portion of a spring receptacle (Examiner’s Annotated Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki with the disclosures of 

    PNG
    media_image1.png
    426
    414
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    471
    659
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 12, Nishiwaki in view of Morton discloses the valve as recited in claim 11, wherein the valve is a fuel injector for an internal combustion engine (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 5, lines 35-37, The injector is capable of use with an internal combustion engine).
Regarding claim 13, Nishiwaki in view of Morton discloses the valve as recited in claim 11, wherein a point of a first opening of the fluid channel (501), away from the longitudinal axis, lying radially inwards to a maximum extent, is located closer to the longitudinal axis than a point of a second opening of the fluid channel (501), away from the longitudinal axis, lying radially inwards to a maximum extent (Morton Figure 1; As modified, The point of the flow channel inlet closest to the longitudinal axis is closer to 
Regarding claim 15, Nishiwaki in view of Morton discloses the valve as recited in claim 11, but fails to disclose a valve wherein the outlet face lies in an annular surface running about a longitudinal axis, and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis, or is in the form of a partial surface of a circular disk oriented perpendicularly to the longitudinal axis.
Morton discloses a valve wherein the outlet face lies in the annular surface running about a longitudinal axis (Examiner’s Annotated Figure 2, The outlet face is concentric about the longitudinal axis, and has a central opening), and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis (Examiner’s Annotated Figure 2 and Figure 2, The annular surface is in the form of a converging section of a conical envelope).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki in view of Morton with the disclosures of Morton providing the outlet face to lie in the annular surface (Examiner’s Annotated Figure 1) running about the longitudinal axis (Examiner’s Annotated Figure 1, The outlet face is concentric about the longitudinal axis, and has a central opening), and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis (Examiner’s Annotated Figure 1, The annular surface is in the form of a converging section of a conical envelope), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically flow of fluid from the first region to the second region, in the injector, which is not dependent upon the position of the outlet of the flow holes for operation.
Regarding claim 16, Nishiwaki in view of Morton discloses the valve as recited in claim 11, wherein the fluid channel (501) runs continuously radially outwards along the coaxial direction (Figure 1).
Regarding claim 17, Nishiwaki in view of Morton discloses the valve as recited in claim 11, wherein the fluid channel (501) includes at least one oblique bore hole, which runs at least radially outwards along the coaxial direction (Figure 1, The bore hole is oriented in a direction that is neither parallel or at a right angle and runs radial outward in a downstream direction).
Regarding claim 18, Nishiwaki in view of Morton discloses the valve as recited in claim 17, wherein the oblique bore hole (Nishiwaki, 501), but fails to disclose a valve wherein the bore hole runs from the first end face of the armature to the second end face of the armature.
Morton discloses a valve wherein an oblique bore hole (Paragraph 26, lines 6-8, flow holes) runs from a first end face of an armature (Examiner’s Annotated Figure 2) to a second end face of an armature (Examiner’s Annotated Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki in view of Morton with the disclosures of Morton, providing the bore holes (Nishiwaki, 501) to run from the first end face of the armature (40) to the second end face of the armature as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically flow of fluid from the first region to the second region, in the injector, which is not dependent upon the position of the outlet or inlet of the flow holes for operation.
Regarding claim 19, Nishiwaki in view of Morton discloses the valve as recited in claim 17, wherein the oblique bore hole (501) is intersected by the spring receptacle (53) (As modified, Examiner’s Annotated Figure 2).
Regarding claim 20, Nishiwaki in view of Morton discloses the valve as recited in claim 17, wherein the oblique bore hole (501) is intersected by the spring receptacle (53) in such a manner, that a base of the spring receptacle is cut by the oblique bore hole (501) (As modified, Examiner’s Annotated Figure 2).
Regarding claim 21, Nishiwaki in view of Morton discloses the valve as recited in claim 11, wherein the fluid channel (501) includes a first coaxial blind-end bore (Examiner’s Annotated Figure 2, as modified), which runs in the coaxial direction, starting from the first end face of the armature (Examiner’s Annotated Figure 2, The bore runs in a downstream direction), and a second coaxial blind-end bore (Examiner’s Annotated Figure 2, as modified), which runs contrary to the coaxial direction (The bore runs in the upstream direction), starting from the second end face of the armature (Examiner’s Annotated Figure 2), wherein the first coaxial blind-end bore and the second coaxial blind-end bore intersect each other inside of the armature (Examiner’s Annotated Figure 2, The bores meet inside of the formed bore in the body of the armature), and with regard to the longitudinal axis, the second blind-end bore is situated radially further outwards than the first blind-end bore (Examiner’s Annotated Figure 2, The second bore is situated radially further from the longitudinal axis than the first bore).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki in view of Morton, further in view of Ogura (US 2003/0151014).
Regarding claim 14, Nishiwaki in view of Morton discloses the valve as recited in claim 11, wherein the fluid channel (501) goes out to the second region of the armature space (53) at an outlet face of the armature (As modified, Examiner’s Annotated Figure 2), but fails to disclose a valve wherein an axis of the fluid channel, along which the fluid channel emerges at the outlet face of the armature, is oriented perpendicularly to the outlet face.

It would have been obvious to one have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki in view of Morton with the disclosures of Ogura providing an axis of the fluid channel (Nishiwaki, 501), along which the fluid channel emerges at the outlet face (As modified, Examiner’s Annotated Figure 2) of the armature (Nishiwaki, 40) is oriented perpendicularly to the outlet face as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically flow of fluid from the first region to the second region, in the injector, which is not dependent upon the position of the outlet of the flow holes for operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752